
	
		II
		111th CONGRESS
		1st Session
		S. 1100
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Lieberman (for
			 himself, Mr. Graham, and
			 Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide that certain photographic records relating to
		  the treatment of any individual engaged, captured, or detained after September
		  11, 2001, by the Armed Forces of the United States in operations outside the
		  United States shall not be subject to disclosure under section 552 of title 5,
		  United States Code (commonly referred to as the Freedom of Information
		  Act).
	
	
		1.Short
			 titleThis Act may be cited as
			 the Detainee Photographic Records
			 Protection Act of 2009.
		2.DefinitionsIn this Act:
			(1)Covered
			 recordThe term covered
			 record means any record—
				(A)that is a
			 photograph relating to the treatment of individuals engaged, captured, or
			 detained after September 11, 2001, by the Armed Forces of the United States in
			 operations outside of the United States; and
				(B)for which a
			 certification by the Secretary of Defense under section 3 is in effect.
				(2)PhotographThe
			 term photograph encompasses all photographic images, whether
			 originals or copies, including still photographs, negatives, digital images,
			 films, video tapes, and motion pictures.
			3.Certification
			(a)In
			 GeneralFor any photograph
			 described under section 2(1)(A), the Secretary of Defense shall submit a
			 certification, in classified form to the extent appropriate, to the President,
			 if the Secretary of Defense, in consultation with the Chairman of the Joint
			 Chiefs of Staff, determines that the disclosure of that photograph would
			 endanger—
				(1)citizens of the United States; or
				(2)members of the Armed Forces or employees of
			 the United States Government deployed outside the United States.
				(b)Certification
			 expirationA certification submitted under subsection (a) and a
			 renewal of a certification submitted under subsection (c) shall expire 5 years
			 after the date on which the certification or renewal, as the case may be, is
			 submitted to the President.
			(c)Certification
			 renewalThe Secretary of
			 Defense may submit to the President—
				(1)a renewal of a certification in accordance
			 with subsection (a) at any time; and
				(2)more than 1 renewal of a
			 certification.
				4.Nondisclosure of
			 Detainee recordsA covered
			 record shall not be subject to—
			(1)disclosure under section 552 of title 5,
			 United States Code (commonly referred to as the Freedom of Information Act);
			 or
			(2)disclosure under
			 any proceeding under that section.
			5.Effective
			 dateThis Act shall take
			 effect on the date of enactment of this Act and apply to any photograph created
			 before, on, or after that date that is a covered record.
		
